Citation Nr: 1641788	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  14-16 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral tinea pedis of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1999 to October and from October 2001 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge in July 2016, via videoconference; a transcript of that hearing is associated with the claims folder and has been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist. In July 2016 Board hearing, the Veteran indicated that, her bilateral tinea pedis of the feet has been manifested by swelling, burning feelings, and scarring. (See hearing transcript page 4). Additionally, the Veteran testified that she currently wears memory foam inserts in her shoe to her bilateral foot disability. Further, the Veteran explained that she has been treated with over-the-counter medication as well as oral medication. The last VA medical examination in regard to the Veteran's bilateral tinea pedis of the feet was conducted in May 2012 and reflects the Veteran with complaints of pain within her right foot and being treated with over-the-counter cream and foot powder. However, the May 2012 VA examination does not reflect the Veteran with complaints of swollen feet, scarring, or being treated with oral medication. Based on the alleged worsening of the Veteran's bilateral tinea pedis of the feet disability, the Board finds that another VA examination is warranted. Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom she has received treatment for bilateral tinea pedis of the feet, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records.

2. Schedule the Veteran for a VA medical examination to determine the extent of her bilateral tinea pedis of the feet. The claims file should be made available for the examiner to review, and the examination report should reflect that such review was accomplished. All pertinent findings should be reported.  The examiner should indicate whether systemic therapy has been necessary and, if so, the duration and frequency thereof.

3. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran, and her representative, with an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




